DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021; 07/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, and 15-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lu (US. Pub: 2018/0342492 A1) of record. 
Regarding claim 1, Lu discloses (in at least fig. 15) a display device, comprising: a subpixel region (15); a spacer (45), wherein the spacer (45) separates the subpixel region into a first region and a second region (see fig. 15); a light-emitting element (200) located in at least one of the first region and the second region; and a driving circuit electrically (42) connected to the first region and the second region to drive the light-emitting element (200).
Regarding claim 2, Lu discloses (in at least fig. 15) the light-emitting element (200) is a light-emitting diode ([0066]). 
Regarding claim 3, Lu discloses (in at least fig. 15) both of the first region and the second region respectively accommodate the light-emitting element (200).
Regarding claim 4, Lu discloses (in at least fig. 15; [0095]) one of the light-emitting element (200) accommodated in the first region (see fig. 15) and the light-emitting element (200) accommodated in the second region is no good (NG).
Regarding claim 6, Lu discloses (in at least fig. 15) the spacer (45) surrounds the first region and the second region.
Regarding claim 7, Lu discloses (in at least fig. 15) the spacer (45) is discontinuous.
Regarding claim 8, Lu discloses (in at least fig. 15) the spacer (45) comprises a wall portion, and the wall portion is disposed between the first region and the second region (see fig. 15).
Regarding claim 9, Lu discloses (in at least fig. 15) the spacer (45) further comprises a main body portion (see fig. 15), the main body portion and the wall portion are connected as an integral structure (see fig. 15), and the main body portion and the wall portion surround the first region and the second region (see fig. 15).
Regarding claim 10, Lu discloses (in at least fig. 15) the light-emitting element (200) is disposed in at least one of the first region and the second region surrounded by the main body portion and the wall portion (see fig. 15).
Regarding claim 11, Lu discloses (in at least fig. 15) a total number of light-emitting elements (200) which the subpixel region (15) is capable of accommodating is greater than or equal to a sum of a number of light-emitting elements (200) accommodated in the first region and a number of light-emitting elements (200) accommodated in the second region (Lu’s device is capable of doing that).
Regarding claim 12, Lu discloses (in at least fig. 15) a number of the light-emitting element (200) accommodated in the first region is greater than or equal to 1, and a number of light-emitting element (200) accommodated in the second region is greater than or equal to 0.
Regarding claim 15, Lu discloses (in at least fig. 15) in a top view, an area of the first region is substantially the same as an area of the second region.
Regarding claim 16, Lu discloses (in at least figs. 1-15 and 17) a manufacturing method of a display device, comprising: providing a substrate (400), wherein the substrate (400) comprises a subpixel region (15) and a driving circuit (42) electrically connected to the subpixel region; forming a spacer (45) on the substrate, wherein the spacer (45) separates the subpixel region into a first region and a second region (fig. 15); transferring at least one light emitting element (200) to at least one of the first region and the second region (figs. 1-15 and 17), and the at least one light emitting element (200) electrically connected to the driving circuit (42); and performing a defect inspection, wherein the defect inspection comprises inspecting the one of the plurality of the light-emitting elements transferred to the substrate ([0095]).
Regarding claim 17, Lu discloses (in at least figs. 1-15 and 17; [0095]; [0097]-[0098]) performing a repair transfer process after performing the defect inspection, wherein the repair transfer process comprises transferring another one of the plurality of the light-emitting elements (200) to the other one of the first region or the second region of the subpixel region (see figs. 14 and 15).
Regarding claim 18,  Lu discloses (in at least figs. 1-15 and 17) the transfer process is selective transfer or mass selective transfer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US. Pub: 2018/0342492 A1) of record in view of Lo et al. (US. Pub: 2020/0168582 A1) of record.  
Regarding claim 5, Lu discloses all the claimed limitations except for the driving circuit is not electrically connected to the one of the light-emitting element which is no good.
Lo discloses (in at least fig. 8; [0076]) a display device comprised of, in part, a driving circuit that is not electrically connected to the one of the light-emitting element which is no good in order to improve the resolution of the display device ([0079]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device of Lu with the driving circuit that is not electrically connected to the one of the light emitting element which is not good of Lo in order to improve the resolution of the display device ([0079]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US. Pub: 2018/0342492 A1) of record.
Regarding claim 13, Lu discloses all the claimed limitations except for a pitch between the subpixel regions is greater than or equal to 1 micrometer and is less than or equal to 1200 micrometers.
However, Lu discloses ([0005]) a micro LED display is a display that achieves image display by using a high density and small size LED arrays integrated on a substrate as display pixels, the same as the large-size outdoor LED display, each pixel can be addressed, be individually driven to light, can be seen as a shrink-down version of the outdoor LED display, to reduce the pixel distance from millimeter to micron.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pitch between the subpixel regions of Lu to be greater than or equal to 1 micrometer and less than or equal to 1200 micrometers in order reduce the pixel distance. 
Regarding claim 14, Lu does not expressly disclose in a top view, a total area of the first region and the second region is less than or equal to an area of the subpixel region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device of Lu such that in a top view, a total area of the first region and the second region is less than or equal to an area of the subpixel region, since it has been held that rearranging parts of an invention involves only routine skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Chaji (US. Pub: 2016/0217720) and (US. Pub: 2019/0080970). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875